 Case 5:19-cv-00383-JSM-PRL Document 1 Filed 08/13/19 Page 1 of 5 PageID 1



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA

                                    OCALA DIVISION

   DENLYN, INC., d/b/a                                      CIVIL ACTION:
   SAVANNAH MANOR

              Plaintiff,

   v.                                                       JUDGE:

   ASPEN SPECIALTY INSURANCE
   COMPANY,

           Defendant.
______________________________________/

                                 NOTICE OF REMOVAL

         Defendant, Aspen Specialty Insurance Company (“Aspen”), through undersigned

counsel and pursuant to 28 U.S.C. §§ 1441 and 1446, files this Notice of Removal of the

captioned action Denlyn, Inc. d/b/a Savannah Manor v. Aspen Specialty Insurance

Company, Case No. 19-CA-1474 on the docket of the Circuit Court of the Fifth Judicial

District in and for Lake County, Florida. In Support of its Notice of Removal, Aspen

respectfully represents:

        1.     Plaintiff commenced the captioned action by filing a Complaint in the Circuit

Court of the 5th Judicial District for Lake County, Florida. A copy of all process and

pleadings served upon Aspen in the state court action are attached to the Listing Pursuant

to 28 U.S.C. § 1447(b), filed herewith. (A copy of the Citation and Complaint is also

attached herein as Exhibit A.)

        2.     In the Complaint, Plaintiff avers that Aspen issued a policy of insurance to


                                             1
 Case 5:19-cv-00383-JSM-PRL Document 1 Filed 08/13/19 Page 2 of 5 PageID 2



Plaintiff for commercial property located at 1027-1029 W. Main Street, Leesburg, FL (the

“Property”) (Complaint, ¶ 3). The Property is a nursing home.

      3.      Plaintiff alleges the Property sustained “severe property damage” to its roof

and interior as a result of Hurricane Irma on or about September 10, 2017. (Complaint, ¶

5). Plaintiff contends Aspen breached its contract of insurance with Plaintiff by failing to

“properly investigate and handle the claim in a timely manner,” “act fairly and honestly in

handling the claim,” “offer any lawful explanation for delays and/or denial of the claim,”

“timely investigate Denlyn’s claim, conduct an inspection or examination under oath of the

insured,” and “timely pay Denlyn’s claim.” (Complaint ¶ 25).

      4.      Plaintiff alleges it is entitled to compensatory, consequential and special

damages due to “continued water intrusion into the Property.” (Complaint ¶ 27).

      5.      Plaintiff asserts a claim for attorneys’ fees and court costs. (Complaint, ¶ 28).

      6.      Plaintiff also asserts statutory and common law bad faith claims against

Aspen. (Complaint ¶¶ 29-34, 35-40).

      7.      Plaintiff did not assert a specific dollar demand in the Complaint. However,

Plaintiff incorporated, as a portion of Exhibit “D” to its Complaint, a demand for $133,420

for roof repairs plus numerous other repair expenses. (A copy of the demand is attached

herein as Exhibit B). Therefore, the amount in controversy in this lawsuit exceeds $75,000.

      8.      This Notice of Removal is filed within 30 days receipt of the Summons and

Complaint by Aspen. Aspen received service of the Complaint and Summons through its

registered agent, Corporation Service Company, on July 16, 2019. (See Exhibit A).

Therefore, this Removal is timely.


                                              2
 Case 5:19-cv-00383-JSM-PRL Document 1 Filed 08/13/19 Page 3 of 5 PageID 3



                              DIVERSITY JURISDICTION

      9.      This Court has original jurisdiction pursuant to 28 U.S.C. § 1332(a)(1),

because this is a civil action between citizens of different states which involves an amount

in controversy exceeding $75,000. Therefore, this matter is removable pursuant to 28

U.S.C. § 1441(a).

     10.      There is complete diversity of citizenship between Plaintiff and Defendant.

Plaintiff is a Florida corporation with its principal place of business in Florida. (Complaint,

¶ 1). Aspen, on the other hand, is organized under the laws of North Dakota, with its

principal place of business in Connecticut.

     11.      As discussed above, Plaintiff did not plead a specific amount of recovery in

the Complaint. “When the complaint does not claim a specific amount of damages,

removal from state court is proper if it is facially apparent from the complaint that the

amount in controversy exceeds the jurisdictional requirement. If the jurisdictional amount

is not facially apparent from the complaint, the court should look to the notice of removal

and may require evidence relevant to the amount in controversy at the time the case was

removed”. Williams v. Best Buy Co., Inc., 269 F.3d 1316, 1319-1320 (11th Cir. 2001). The

Court is permitted to review the record for evidence supporting removal jurisdiction when

the pleadings are inadequate. Id.

     12.      As demonstrated above, Exhibit D to Plaintiff’s Complaint, which was

previously submitted to Aspen during the pendency of Plaintiff’s claim, demonstrates that

Plaintiff’s claim for breach of contract seeks damages well in excess of $75,000.

Moreover, for the purpose of diversity jurisdiction, attorneys’ fees are included as part of


                                              3
  Case 5:19-cv-00383-JSM-PRL Document 1 Filed 08/13/19 Page 4 of 5 PageID 4



the amount in controversy. Smith v. GTE Corp., 236 F.3d 1292 (11th Cir. 2001). As such,

the asserted claim for attorneys’ fees (if recoverable), further supports the conclusion that

the amount in controversy exceeds $75,000.

     13.      Based on the totality of the evidence in the record before the Court, the

amount in controversy exceeds the $75,000 threshold, and that the Court’s exercise of

diversity jurisdiction in this matter is proper.

                                REMOVAL PROCEDURE

     14.      A copy of this Notice of Removal is being served upon all known counsel of

record. A copy of a Notice of this Removal is being filed with the Clerk of Court for the

Circuit Court for the Fifth Judicial District for Lake County, Florida.

     15.      Copies of all process, pleadings, and orders served upon Aspen in the state

court action are attached to the Listing Pursuant to 28 U.S.C. § 1447(b), filed herewith.

       WHEREFORE, Defendant, Aspen Specialty Insurance Company, hereby provides

notice that this action is duly removed.


                                            Respectfully submitted,

                                            LOBMAN, CARNAHAN, BATT,
                                            ANGELLE & NADER

                                                    /s/ Sarah H. Didlake
                                            SARAH H. DIDLAKE
                                            Florida Bar No. 1015831
                                            400 Poydras Street, Suite 2300
                                            New Orleans, LA 70130
                                            Tel.: (504) 586-9292 | Fax: (504) 586-1290
                                            Primary: shd@lcba-law.com
                                            Secondary: FLService@lcba-law.com


                                               4
 Case 5:19-cv-00383-JSM-PRL Document 1 Filed 08/13/19 Page 5 of 5 PageID 5




                                     Attorneys for Aspen Specialty Insurance
                                     Company




                              Certificate of Service

      I hereby certify that on August 13, 2019, I served the foregoing document on

counsel for Plaintiff, Edward P. Jordan II, at the designated e-mail addresses:

pleadings@epjordanlaw.com, Edward@epjordanlaw.com, and Lori@epjordanlaw.com.



                                                   /s/ Sarah H. Didlake




                                        5
